OOXE, District Judge
(after stating the facts). The fundamental principle upon which the Carrington stove operates is the free radiation of heat at all points and particularly at the lower portion of the stove. To produce this result the casing is perforated from top to bottom with small holes close together and is closed at the top with an imperforate cap. In high stoves a deflecting plate is suspended centrally in the drum to intercept the heat and throw it out at the base of the stove. What the patentee wished to gain was free lateral radiation at all points — at the bottom as well as the top of the stove. What he wished to avoid was upward drafts and chimney-like effects above the burner. In this distinction lies whatever merit there is in the Carrington stove. Its novelty consists in departing from the old method of utilizing upward drafts by the substitution of mechanism, the principal object of which is to destroy such drafts and substitute horizontal radiation therefor. This proposition is very clearly stated in complainant’s brief as follows:
“The rapid circulation of air is localized at the bottom of the room by numberless forced jets, like so many horizontal chimneys, each jet having *857a In 1 eral impetus causing mainly a horizontal circulation of air instead of a vertical circulation, as in other gas stoves; that is to say. instead of a. chimney* like vertical column of air ascending to the ceiling as with common stoves, a horizontal projection of currents is produced by ihe Carrington stove.’" ,
In view of the conclusion readied upon the question of infringement it is unnecessary to discuss the prior art further than to say that at the date of Carrington’s application gas stoves were old. They had been known for years, and. in appearance, were similar to S he stove of the patent. Perforated bottom plates and drums and burners located near the bottom plates were welt known, tto were drums filled with small perforations, in similar structures. A broad construction of l:he claims is, therefore, inadmissible. The similarity in appearance between the defendant's stove and the Carrington stove is so marked that there is danger of being misled upon the question of infringement. An examination of the two structures will, however, demonstrate the fact that they operate upon radically different principles. Indeed, the defendant has taken pains to retain the very features which Carrington denounced as defects and endeavored to eliminate by every means in his power. The defendant's stove is constructed with an interior glass cylinder, just inside the sheet-metal casing, extending about three-fourths of the distance from the base to the cap. Relow this glass cylinder the casing is perforated as in the Carrington stove, but above it the openings are comparatively very large, leaving an almost unobstructed passage for the heated air at the top of the stove, after first being superheated by a cast-iron radiator located at that point. The glass cylinder acts as a chimney to carry the heated air directly io the top of the stove and effectually prevents any passage of air ihrough the small perforations. The perforations are there to add beauty to tin; stove and protect the glass; not to perform any heating function. The stove would operate in precisely the same wijy if the lower casing were remo viví and the upper casing with the large perforations made to rest directly on the glass chimney. So, too, the operation would he the same if ihe chimney were omitted altogether and the drum made without perforations, except the large; ones at hie top. This is clearly proved by the defendant, and, subsequently, admitted by the principal witness for the complainant who says: “The inside glass chimney is carried up to such a height that it partially destroys the desired result, that of having-tin; cold currents of air passing over the flame.” In short, Car-rington’s purpose was to get heat from the bottom of the stove, ihat of tlu; defendant to get heat from the top only. The defendant may have copied Carrington’s design but not his mechanical arrangement- — not Ms principie of heating.
it; is argued that the glass chimneys become broken and that, if used without ihe chimney, the defendant’s stove will infringe. The answer is that the evidence is uncontradicted that the defendant, never sold a stove without a chimney and that it has replaced si great many broken chimneys. There is no evidence that defendant’s stove was ever used without a, chimney, certainly none ihat, defendant was privy to such use. As the -defendant’s drum, for all purposes except ornamentation, is without the small perforations, *858the glass chimney operating to close them for all mechanical functions, it must he held that the defendant does not infringe the claims of No. 419,827.
It is also clear that the claims of No. 420,225 are not infringed. The defendant does not use an illuminated shell above the burner. The glass chimney is not an equivalent for this shell, for it is not conical or dome-shaped, it is not. adjustable, and it is not supported or suspended above the burner in the sense of the patent. Its mechanical function is the direct opposite of that attributed to the patented shell. Neither, can it be said that the cast-iron radiators at the top of the defendant’s stove are equivalents because they sometimes become red hot. The object of the Carrington shell is to prevent this maximum of heat at the top of the stove. In material, position, shape and function the radiators are totally different from the shell of the patent. It follows that the bill must be dismissed.